—Appeal from a judgment of the County Court of Warren County (Austin, J.), rendered May 2, 1994, convicting defendant upon his plea of guilty of the crimes of offering a false instrument for filing in the first degree, grand larceny in the fourth degree and sodomy in the third degree.
Defendant was indicted for offering a false statement for filing in the first degree (two counts), grand larceny in the third degree, sodomy in the third degree, sodomy in the first degree and menacing. Pursuant to a plea bargain, he waived his right to appeal and entered a plea of guilty to the charges of offering a false instrument for filing in the first degree, grand larceny in the fourth degree and sodomy in the third degree in satisfaction of a six-count indictment. Sentenced to concurrent terms of l1/3 to 4 years’ imprisonment on each count, defendant appeals.
Based upon our review of the record, as well as defendant’s *680pro se appellate submissions, we agree with the conclusion of defense counsel that this case presents no nonfrivolous issues. Accordingly, the judgment is affirmed (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650) and defense counsel is relieved of his assignment.
Cardona, P. J., MikoII, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and defense counsel is relieved of his assignment.